FOLEY, Judge
(dissenting).
I respectfully dissent.
Appellant and the State had been negotiating for the sale of the subject easement for two years. During these negotiations there is no indication that appellant ever sought to purchase at the acquisition price. The last offer came from the State to appellant by letter May 7, 1982. Appellant never responded to this offer. In July 1982, the supreme court decided First American National Bank, requiring the state to reconvey property interests acquired through eminent domain at the acquisition price.
On May 5, 1983, five days before the amendment of Minn.Stat. § 161.43 took effect requiring purchasers of surplus land taken by eminent domain to pay the current market value, appellant sought a writ of mandamus compelling the state to sell the easement in question for the acquisition price.
A writ of mandamus is an extraordinary legal remedy awarded, not as a matter of right, but in the exercise of judicial discretion and upon equitable principles. State ex rel. Hennepin County Welfare Board v. Fitzsimmons, 239 Minn. 407, 58 N.W.2d 882 (1953).
The majority relies heavily on First American National Bank. This decision addressed two concerns: preventing the State when reconveying land interest taken through eminent domain from profiting by land appreciation and discouraging the State from abusing its power of eminent domain by surplus taking. The legislature responded to these concerns when it amended Minn.Stat. § 161.43 to require re-*603purchasers of land taken by the State to pay current market value.
First American’s underlying rationale is that neither the condemnee nor the State should profit from land sold or acquired through eminent domain. Here, the majority concluded that the fact the repurchaser in First American was the original fee owner is not a persuasive distinction because Minn.Stat. § 161.43 does not distinguish between the original fee holder and any subsequent purchaser.
But the majority does not rely on the statute for its reversal; it relies on First American. There the basis for the supreme court’s holding that the State should not profit when reconveying land rested in the principle of mutuality involved in eminent domain. The condemnee cannot profit from the prospective increase in land value occasioned by the public construction. Similarly, the court concluded “when the state reconveys land, it should not profit from sudden appreciation in land values.” Id. at 347.
The First American decision reiterated the supreme court’s adoption of the principle that the time of taking valuation rule applies evenhandedly to condemnor and condemnee. Id. (emphasis added). Based on this decision, the majority here would have us accept the principle that while the condemnor and condemnee cannot profit from appreciated land values, a real estate developer, not the original fee owner, thirteen years after the taking, can so profit by not having to buy the land interest at market value. I cannot accept this conclusion.
In the absence of evidence to the contrary, I must assume that appellant paid the market value for the land adjacent to the property in question, and that he paid the market value for the land subject to the easement in question. Would appellant argue that if the land in question had depreciated in value, he should still pay the acquisition price? I think not. Yet, that is the principle for which First American stands:
“Neither an owner nor a condepmor is permitted to gain from any increase or decrease in value of the land taken due to the impact upon the land values generated by an area redevelopment project for which the tracts included are acquired.”
* * * when the state seeks under section 161.44 to reconvey surplus land no longer needed for highway purposes, the re-conveyance to the original owner shall be for whatever amount he was paid by the state, plus interest, whether or not that consideration was based on the land’s highest and best use when the sale to the state occurred.
Id. at 347 (citation omitted) (emphasis added).
I believe that the trial court exercised sound judicial discretion in denying the writ of mandamus which would have required the State to reconvey the property to the appellant at the acquisition price.
I would affirm.